Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5293803, Foster.
Regarding Claim 16, Foster discloses vegetable knife comprising a pulverizing coring pin (77) for pulverizing a core of a vegetable, the pulverizing coring pin being a generally cylindrical tube (fig 5, tube body 87) extending from a first side of the vegetable knife (far top) to a second side of the vegetable knife opposite the first side (far bottom of tube, representing a side of the knife); a plurality of pulverizing tubes (80-83, per the definition of pulverizing cited in the Claim 1 rejection) defined by the pulverizing coring pin (in that the tubes wrap around the pin 77/87) , the plurality of pulverizing tubes (80-83) extending from a first end of the pulverizing coring pin to a second end of the pulverizing coring pin opposite the first end (fig 5); and at least one vegetable shaping blade (cutting openings 86) extending radially outwardly from the pulverizing coring pin for shaping the vegetable (fig. 4 and 5), the at least one vegetable shaping blade for supporting the pulverizing coring pin at a location generally central with respect to the vegetable knife (in that the blades support the pin by being adjacent thereto and in contact therewith and thus in part supporting it). 

Regarding Claim 18, the vegetable knife comprises a plurality of vegetable shaping blades (open cutting ends 86) that extend radially outwardly from the pulverizing coring pin (77) to the outer flange (78), see fig 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-15, and 19-20 are rejected under 35 USC 103 over Foster in view of USPN 0427056, Dawson et al., hereafter Dawson.  
Regarding Claims 1, 7-8 and 10 Foster discloses a vegetable knife (abstract, fig 4, 58) comprising: an outer flange (fig. 4, 78) for coupling the vegetable knife to a rotatable cutting assembly (col. 6, 35-45); according pin (77) for removing a core of a vegetable (col. 6, lines 15-30);
and at least one vegetable shaping blade (open cutting ends 86) extending radially outwardly from the pulverizing coring pin (fig. 4) for shaping the vegetable (col. 7, lines 15-50), the at least one vegetable shaping blade connected between the outer flange and the pulverizing coring pin for supporting the pulverizing coring pin at a location generally central with respect to the outer flange (fig 
Foster lacks the coring pin being a pulverizing coring pin, where the pulverizing coring pin defining at least one pulverizing tube defined by the pulverizing coring pin, the plurality of pulverizing tubes extending from a first end of the pulverizing coring pin to a second end of the pulverizing coring pin opposite the first end.
Dawson discloses a vegetable and fruit parer, which like the Foster apparatus and the device of the present invention, comprises a hollow tube vegetable cutter 7, which is a coring pin (since it is used to core vegetables, page 1, col. 1, lines 10-15), which coring pin 7 is a pulverizing coring pin (since it forms pieces of the vegetable, and core, received therein into smaller pieces [col. 2, lines 55-60]); the blade (7)  defining at least one pulverizing tube (tubes defined by criss-crossing cutting blades of cutter 7, page 1, col 2 lines 50-55), the plurality of pulverizing tubes extending from a first end of the pulverizing blade to a second end of the pulverizing blade opposite the first end (see fig. 2 which shows the blades extending from a first to second ends of cutter 7), in order to beneficially mince and sever vegetables (pg. 1, col. 2, lines 50-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foster by having the coring pin thereof define at plurality of pulverizing tubes defined by the pulverizing coring pin, the plurality of pulverizing tubes extending from a first end of the pulverizing coring pin to a second end of the pulverizing coring pin opposite the first end and the tubes comprising a plurality of different diameters, in order to beneficially mince and sever vegetables as taught by Dawson.
Regarding Claim 2, Foster teaches the outer flange thereof including at least one aperture (92) for coupling the vegetable knife to the rotatable cutting assembly (col. 6, 35-50).

Regarding Claim 4, the Foster pulverizing coring pin includes a blade edge extending around a circumference of the generally cylindrical tube of the pulverizing coring pin (opening of the tube which is said to be sharpened, col. 6, lines 10-18).
Regarding Claim 5, the Foster pulverizing coring pin defines a cutting volume at a first end of the pulverizing coring pin and at least one pulverizing tube (fig 5, 87).
Regarding Claim 6, Foster teaches the at least one at least one pulverizing tube extending (directionally) from the first end of the pulverizing coring pin proximate to the cutting volume to (toward) a second end of the pulverizing coring pin opposite the first end (fig 5).
Regarding Claim 12, the Foster vegetable knife comprises a generally conical shape (fig 4), and the at least one vegetable shaping blade comprises a stepped blade that extends radially outwardly and downwardly from the pulverizing coring pin to the outer flange (in that the spiral blade tubes 81-84 are stepped from the core pin to the outer flange, fig 4).
Regarding Claim 13, the Foster vegetable knife comprises a plurality of vegetable shaping blades (open cutting ends 86 of tubular blades 81-83, col. 5 lines 35-38) that extend radially outwardly from the pulverizing coring pin to the outer flange (fig 4).
Regarding Claim 14, Foster teaches the plurality of vegetable shaping blades thereof being radially balanced (in that they are evenly spaced in a radial direction extending from the coring pin 77).
Regarding Claim 15, Foster teaches the plurality of vegetable shaping blades comprising stepped blades that each extend radially outwardly and downwardly from the pulverizing coring pin to the outer flange (in that the spiral blade tubes 81-84 are stepped from the core pin to the outer flange, fig 4).


Regarding Claim 19, Foster discloses a vegetable knife comprising: a coring pin (77) and at least one vegetable shaping blade (open cutting ends 86 of the tubes) extending radially outwardly from the pulverizing coring pin (fig 5) for shaping the vegetable (col. 6, 32-42), the at least one vegetable shaping blade for supporting the pulverizing coring pin at a location generally central with respect to the vegetable knife (in that the blades support the pin by being adjacent thereto and in contact therewith and thus in part supporting it).
Foster lacks the coring pin being a pulverizing coring pin, where the pulverizing coring pin defining at least one pulverizing tube defined by the pulverizing coring pin, the plurality of pulverizing tubes extending from a first end of the pulverizing coring pin to a second end of the pulverizing coring pin opposite the first end.
Dawson discloses a vegetable and fruit parer, which like the Foster apparatus and the device of the present invention, comprises a hollow tube vegetable cutter 7, which is a coring pin (since it is used to core vegetables, page 1, col. 1, lines 10-15), which coring pin 7 is a pulverizing coring pin (since it forms pieces of the vegetable, and core, received therein into smaller pieces [col. 2, lines 55-60]); the blade (7)  defining at least one pulverizing tube (tubes defined by criss-crossing cutting blades of cutter 7, page 1, col 2 lines 50-55), the plurality of pulverizing tubes extending from a first end of the pulverizing blade to a second end of the pulverizing blade opposite the first end (see fig. 2 which shows the blades extending from a first to second ends of cutter 7), in order to beneficially mince and sever vegetables (pg. 1, col. 2, lines 50-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foster by having the coring pin thereof define at plurality of pulverizing tubes defined by the pulverizing coring pin, the plurality of pulverizing tubes extending from a first end of the pulverizing coring pin to a second end of the pulverizing coring pin opposite the first end and the 
Regarding Claim 20, the pulverizing coring pin defines a cutting volume at the first end of the pulverizing coring pin (defined by the tubular portion of the pin).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Dawson and USPGPUB 20050066824, Brown.  
Regarding Claims 9 and 11, the Foster corer modified by Dawson discloses all the limitations of Claims 8 and 10 as discussed above. 
Foster lacks the at least one pulverizing tube comprising a plurality of different diameters.
Brown discloses a produce corer (fig 5, 10) which comprises a coring pin 40 which contacts a food item 110 at a first end 30 of the coring pin 40, and discloses that in a coring pin apparatus that is it beneficial to have the end 30 of the coring pin taper inwardly from an outer edge of the pin 40, as seen in fig 2C, and described in par 0033) which structure thus includes the pin having a plurality of different diameters, e.g. the diameter of the tapered portion being smaller than the diameter of the non-tapered portion, in order to allow easier penetration into food, as disclosed in par 0040. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foster by having the food contacting end of the coring pin of Foster taper inwardly relative to the tube body thereof, and thus having the coring pin have a plurality of different diameters, in order to allow for easier penetration into food as taught by Brown.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/31/20, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of Claims 1-20 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 1622874, 5331887, 20090211461, 5067397, 5873676, 20180055086, 4560337, 0535333, and D568119 each disclose state of the art food coring devices with cylindrical tubular parts therein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO AYALA/
Examiner, Art Unit 3724

/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724